DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed, and claim 4 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for circuit device with heat sink, does not disclose, teach or suggest, following subject matter in claims:  
a heat transfer material interposed between the circuit board and the base portion, and having fluidity, wherein 
the base portion includes, on a first facing surface facing the circuit board, a heat transfer material application region to which the heat transfer material is applied, 
the circuit board includes a shielding wall extending from a second facing surface facing the base portion toward an intermediate region between the pedestal portion and the heat transfer material application region in the base portion, 
there is a gap between the shielding wall and the base portion, and 
the base portion includes a groove that is recessed from the first facing surface at a position overlapping the shielding wall.

Related prior art 2- Yamanaka US 9999159, (Fig. 13) disclose circuit assembly (5) with heat sink (7) having pedestal portions (75) for mounting screw 81) and heat conducting gel (7) between heat sink and circuit assembly, but does not disclose above details.
Related prior art 3-Yamashita US 20170353020, (Fig. 3) disclose circuit assembly (20) with heat sink (28) having pedestal portions (at hole 31A) for mounting screw (48) but does not disclose above details.

Prior arts, Uchida, Yamanaka, Yamashita and documents cited by applicant  disclose, structural elements for circuit board assembly with heat sink, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835